El Juez Asociado Señor Travieso,
emitió la opinión del tribunal.
El peticionario y apelante en este caso radicó ante la Corte de Distrito de San Juan una petición para que por dicba corte se librara un auto de mamdmrms, ordenando a la Junta de Síndicos de la Universidad de Puerto Rico la reposición del peticionario en su empleo como Profesor Auxiliar de Pe-dagogía, del que alegaba baber sido separado ilegalmente.
Alega el peticionario que con fecha 25 de mayo de 1934 la Junta de Síndicos contrató sus servicios como Profesor Auxiliar de Pedagogía en la Universidad de Puerto Rico, por el término de un año escolar universitario, de 1934 a 1935; que el peticionario ha cumplido y está dispuesto a seguir cumpliendo con todas las obligaciones impuéstasle por dicho contrato; que con anterioridad al 2 de septiembre de 1934 el Canciller de la Universidad formuló cargos al peticionario, basándose en la sección 3 del Capítulo XYII del Reglamento de la Universidad y de su Junta de Síndicos, que provee que “un carácter irreprochable y una vida privada sin tacha y libre de crítica justa, deberá predominar en toda persona que sirva en la Universidad, y que cualquier deficiencia en esas cualidades será interpretada tan estrictamente como si *950fuera una ineficiencia en la preparación académica”; que la Junta de Síndicos suspendió al peticionario de empleo y sueldo con fecha 5 de septiembre de 1934 y en 19 del mismo mes le separó permanentemente por considerar que su con-ducta es incompatible con su cargo; que dichos acuerdos fueron tomados sin dar aviso al peticionario y sin concederle oportunidad para defenderse, sin justa causa, sin que se probaran los cargos y abusando de las facultades discrecio-nales que la ley concede a la Junta demandada; y que el peticionario recurre al mandamus por carecer de otro reme-dio legal adecuado.
La corte inferior expidió un auto condicional de mandamus, por el que ordenaba a José Padín, Félix Córdova Dá-vila, Clemente Ruiz Nazario, Francisco Parra Toro, Felipe Carro, Jaime Anéxy, Rafael Martínez Nadal, Francisco Capó y Rafael Menéndez Ramos, en su carácter de Síndicos de la Universidad, que repusieran en el cargo al peticionario o de lo contrario que comparecieran a mostrar causa por las cuales no debiera dictarse el auto solicitado.
El demandado José Padín, en su carácter de Presidente de la Junta de Síndicos, compareció ante la corte para pedir la anulación del auto condicional, alegando: (a) que la pe-tición no aduce hechos suficientes para autorizar la concesión del auto de mandamus ni para determinar causa de acción contra los demandados; (b) que la corte no ha adquirido jurisdicción para expedir el auto contra todos los demanda-dos; y (o) que el peticionario tiene un remedio legal ade-cuado,' como lo es la acción de daños y perjuicios por incum-plimiento de contrato.
El demandado José Padín presentó al mismo tiempo su contestación, en la que niega que los cargos formulados contra el peticionario se basaran exclusivamente en la citada sec-ción del Reglamento, y alega que la Junta de Síndicos, de acuerdo con la sección 8 de la Ley núm. 50 de 21 de julio de 1925 (pág. 283), tiene facultad para separar al peticionario de su empleo, cuando a juicio de la junta la conveniencia de *951la Universidad así lo requiera, sin necesidad de formularle cargos o de darle oportunidad de ser oído en su defensa; qne ann cuando la junta estaba facultada para separar al pe-ticionario sin oírlo, sin embargo, en la sesión de septiembre 5, 1934, se acordó comunicarle al peticionario los cargos que habían sido formulados contra él y concederle un plazo de diez días para contestarlos; que el peticionario fue notifi-cado de acuerdo con la resolución de la junta, recibiendo el pliego de cargos el día 8 de septiembre de 1934; que el pe-ticionario nunca contestó los cargos oficialmente, ni se dirigió en forma alguna a la Junta de Síndicos pidiendo ser oído o que se celebrara una vista; que el peticionario publicó por medio de la prensa su contestación en la que admitió la cer-teza de los hechos que se le imputaban e hizo manifestaciones contrarias a la buena marcha de la Universidad; y que en 19 de septiembre de 1934, la Junta de Síndicos, después de cerciorarse de que el pliego de cargos le había sido comu-nicado al peticionario y de que éste no había presentado con-testación, procedió a comprobar los cargos mediante el exa-men de testigos y a separar de su cargo al peticionario.
El demandado compareciente alegó además que el peti-cionario no es ni ha sido nunca un funcionario o empleado público; que las relaciones que existieron entre el peticio-nario y la Junta de Síndicos fueron las derivadas de un con-trato consensual bilateral o mutuo de arrendamiento de servicios profesionales, de índole personal, del que no puede exigirse el cumplimiento específico mediante mandamus, ni en ninguna otra forma; y por último, que la corte no tenía jurisdicción sobre los demás demandados.
La corte de distrito consideró las cuestiones de derecho planteadas por las alegaciones de ambas partes, y sin entrar a considerar el caso en sus méritos, declaró sin lugar la pe-tición y anuló el auto alternativo que había expedido. Contra esa sentencia se ha establecido el presente recurso.
En el día señalado para la vista del presente recurso, el demandado y apelado José Padín presentó una moción en *952la que solicita se desestime la apelación por no tener esta corte jurisdicción sobre las personas de los otros ocho de-mandados, ninguno de los cuales fue emplazado en el recurso ante la corte inferior, ni notificado en forma alguna del auto condicional expedido por dicha corte. Se alega en la moción que el único demandado que fue emplazado, notificado del auto condicional y que compareció ante la corte, fue el Pre-sidente de la Junta de Síndicos, Dr. José Padín; que nin-guno de los otros demandados compareció en forma alguna, ni se sometió en manera alguna a la jurisdicción de la corte inferior, ni a la de esta Corte Suprema; y que ésta carece de jurisdicción para conocer de esta apelación, porque no ha-biendo sido emplazados ni estando ante ella los citados ocho demandados, esta corte no puede continuar conociendo de una apelación que tiene por objeto obtener la revocación de una sentencia favorable a dichos demandados, los que serían afectados por tal revocación si la misma fuere dictada.
Debemos considerar y resolver como una cuestión previa la de si esta corte tiene jurisdicción para considerar y resolver los errores que se imputan 'a la corte sentenciadora.
Hemos examinado cuidadosamente los autos de este caso y no encontramos en ellos constancia alguna de que los ocho demandados, que en unión del Sr. José Padín constituyen la Junta de Síndicos, hayan sido emplazados para comparecer ante la corte de distrito, ni de que se les haya notificado el auto alternativo, ni de que se hayan sometido individualmente a la jurisdicción de la corte inferior.
El legajo de la sentencia presentado ante esta corte no contiene la citación ni la prueba de haber sido hecha a dichos demandados, ni tampoco nota alguna que haga constar que se registrara la rebeldía de los mismos, según lo requieren los artículos 233 y 299 del Código de Enjuiciamiento Civil, ed. 1933. T el artículo 303 del mismo código dice:
‘‘Artículo 303. — Si el apelante dejare de presentar los documen-tos requeridos, la apelación deberá ser desestimada sin oírle.”
*953Y en esas disposiciones legales basa la representación del demandado José Padín sn moción para que la apelación sea ■desestimada por falta de jurisdicción sobre las personas de sus ocho compañeros de la Jnnta de Síndicos de la Univer-sidad.
A primera vista, parece tener absoluta razón el apelado. .Sin embargo, la lectura cuidadosa del récord del caso revela ciertos hechos que no podemos dejar pasar desapercibidos y que en nuestra opinión debilitan la aparentemente fuerte posición del apelado.
La Ley núm. 50 aprobada el 21 de julio de 1925, intitulada ■“Ley sobre la reorganización de la Universidad de Puerto Rico” provee:
“ Sección 2. — La Jxmta de Síndicos nombrada, según se provee en la Sección 3 de esta Ley, y sus sucesores, constituirá, y por la pre-sente constituye, una corporación bajo la denominación de ‘La Universidad de Puerto Rico,’ y con este nombre tendrá derecho a demandar y ser demandada, a adquirir y poseer bienes muebles e inmuebles, a hipotecar y vender los mismos, a contraer deudas, a celebrar contratos, etc.”
De acuerdo con la disposición legal transcrita, las per-sonas que constituyen la Junta de Síndicos y sus sucesores, al aceptar el cargo de síndico, pierden cada una de ellas su personalidad individual para refundirse todas en una nueva persona jurídica o corporación, que actuará en el campo de los negocios bajo la denominación de “La Universidad de Puerto Rico.”
Cualquier persona que creyere tener alguna causa o de-recho de acción contra la Junta de Síndicos colectivamente, ■.como corporación, puede dirigir su demanda contra “La Universidad de Puerto Rico”, y de acuerdo con lo provisto •en el artículo 93 del Código de Enjuiciamiento Civil, ed. 1933, puede someter a la jurisdicción de la corte a toda la Junta de Síndicos, como corporación, mediante la entrega de una copia de la citación o emplazamiento al Presidente de la corporación, o sea al Presidente de la Junta de Síndicos do *954“La Universidad de Puerto Rico”, que en este caso lo es el demandado Dr. José Padín.
Es cierto que la demanda en este caso se entabló contra los nueve demandados, mencionando el nombre de cada uno-de ellos y agregando las palabras “en sn carácter de miem-bros de la Junta de Síndicos de la corporación ‘La Univer-sidad de Puerto Rico’,” en vez de baber entablado la acción contra “La Universidad de Puerto Rico” simplemente, o agregando los nombres de las personas que forman la Junta de Síndicos. Pero eso no pasa de ser un mero defecto téc-nico que puede ser subsanado por actos posteriores de alguna persona que tenga facultad para subsanarlo y para someter a la Junta de Síndicos, como corporación que actúa bajo el nombre de “La Universidad de Puerto Rico”, a la jurisdic-ción de la corte ante la cual se inició la acción.
No tenemos duda de que si la acción se hubiera intitulado-“Clemente Pereda v. La Universidad de Puerto Rico”, la entrega de la citación al Dr. José Padín, Presidente de la Junta de Síndicos, hubiese sido bastante para someter a la corporación, o sea a la totalidad de la Junta de Síndicos a la. jurisdicción de la corte inferior.
Aunque del legajo de la sentencia no aparece que se haya, hecho la citación de persona alguna, sí aparece que el Dr.. José Padín compareció ante la corte inferior a pedir la anu-lación del auto condicional y a contestar la orden para’ mos-trar causa, y que en ambos casos lo hizo “en su carácter de Presidente de la Junta de Síndicos de la Universidad de Puerto Rico.”
Debemos resolver que el defecto técnico que pudiese ha-ber en la titulación del caso fué subsanado por la compare-cencia del demandado Padín en la forma que hemos indicado;; y que esta corte tiene jurisdicción para considerar l'a única, cuestión legal que a nuestra consideración se somete por el presente recurso y que podemos formular así: ¡¿Es un Pro-fesor de la Universidad de Puerto Rico, contratado por la-. *955Junta de Síndicos para prestar sns servicios profesionales a dicha institución durante el término de un determinado año escolar., un empleado o funcionario público de El Pueblo de Puerto Rico, comprendido dentro del Servicio Civil y por tanto con derecho a no ser separado del servicio sino mediante cargos probados y después de haber tenido oportunidad de ser oído en su defensa? • ■
 La ley sobre la Reorganización de la Univer-sidad, por su sección 2, supra, constituyó a la Junta de Sín-dicos en una entidad corporativa bajo la denominación de “La Universidad de Puerto Rico” y confirió a la persona jurídica así creada todas las facultades que generalmente se confieren por la ley a las corporaciones, especialmente la de celebrar contratos, y la de hacer o mandar hacer todo lo que fuere necesario para el cumplimiento de su misión como cen-tro educativo.
La sección 3 de la citada ley ha confiado el gobierno in-terno de la Universidad a una Junta de Síndicos, la que ha sido investida por la sección 7 con facultades para establecer los puestos de los catedráticos y profesores de la Universi-dad, fijar sus sueldos y emolumentos y hacer y prescribir re-glamentos, reglas y estatutos para el régimen de la institu-ción. La sección 8 confiere facultad al Canciller para nombrar los catedráticos, profesores y empleados de la Universidad para los puestos establecidos por la Junta de Síndicos, la que deberá aprobar los nombramientos antes de que los in-cumbentes tomen posesión; y dispone, que la Junta de Sín-dicos tendrá poder para separar de su puesto a cualquier empleado de la institución, cioando d su juicio la conveniencia de la misma así lo requiera.
Esta corte resolvió en fecha muy reciente, que el propósito claro y evidente de la Ley Sobre la Reorganización de la Uni-versidad de Puerto Rico fue el de organizar ese centro do-cente como una entidad jurídica enteramente distinta y se-parada de la entidad “Gobierno Insular de Puerto Rico”, y concederle amplia autonomía para poder funcionar libre-*956mente bajo las reglas y restricciones que a sus funcionarios y empleados impusiere la Junta de Síndicos y sin sujetarse en manera alguna a las disposiciones de la Ley de Servicio Civil que regulan el nombramiento y la remoción de ios fun-cionarios y empleados del Gobierno Insular de Puerto Pico. Véanse: Maura v. Sancho Bonet, et als., 49 D.P.R. 860, y Vincenty v. Junta de Síndicos, 45 D.P.R. 99.
La única ley que conocemos, que regula las separaciones de los funcionarios y empleados públicos es la Ley de Ser-vicio Civil (Ley núm. 88 de mayo 11, 1931, pág. 535), que dispone:
“Sección 28. — Separaciones. — Ninguna persona que ocupe una plaza o destino (office or place) en el servicio clasificado será separada o despedida, salvo por causa justificada y formulación de cargos, y no antes de dársele oportunidad para ser oída en defensa pro-pia. . (Bastardillas nuestras.)
El Servicio Clasificado comprende todos los funcionarios y empleados del Gobierno Insular que no estuvieren especí-ficamente comprendidos en el Servicio no Clasificado; y los nombramientos y las separaciones de dichos funcionarios sólo podrán hacerse en la forma que provee la sección 28, supra. Véase sección 5, Ley de Servicio Civil.
La misma sección 5, supra, dispone que hasta tanto se ha-gan de conformidad con la Ley de Servicio Civil y sus re-glamentos, los nombramientos de los funcionarios y maestros de las escuelas públicas, estos funcionarios y maestros continuarán en el Servicio no Clasificado.
No se ha llamado nuestra atención hacia ley alguna que disponga que los funcionarios y maestros de las escuelas pú-blicas deban ser nombrados de acuerdo con las leyes y regla-mentos del Servicio Civil. Y a falta de esa ley tenemos que resolver, de acuerdo con la citada sección 5, que los maestros de las escuelas públicas, no están comprendidos en el Ser-vicio Civil Clasificado 'y que no tienen por tanto derecho a invocar la protección de la sección 28 de la Ley de Servicio *957Civil, que es aplicable solamente a los funcionarios y emplea-dos nombrados de acuerdo con dicha ley y comprendidos en el Servicio Clasificado.
La sección 2 del Capítulo IX del Eeglamento de la Uni-versidad de Puerto Eico, dice así (bastardillas nuestras):
“TÉRMINO DE NOMBRAMIENTO
“Sección 2. — A pesar de que la Junta de Síndicos está obligada bajo los estatutos a elegir anualmente los miembros del claustro y todos los demás empleados, procurará que los nombramientos tengan el carácter de permanentes, sujetos a que su eficiencia en el servicio continúe . . .; reservándose la Junta de Síndicos el derecho de ter-minar los servicios en cualquier tiempo que lo estime conveniente para el interés de la Universidad. Todo empleo en la Universidad deberá ser aceptado bajo estas condiciones.”
Bajo esas condiciones del Eeglamento y con conocimiento de las facultades que la Ley de la Eeorganización confiere a la Junta de Síndicos se establecieron las relaciones que por el término del año escolar universitario 1934-1935 habrían de existir entre la Universidad de Puerto Eico y el Profesor Clemente Pereda. Que esas relaciones eran de naturaleza contractual lo reconoce el propio peticionario cuando alega en el párrafo segundo de su petición “Que con fecha 25 de mayo de 1934 la Junta de Síndicos de la Universidad de Puerto Eico contrató los servicios del peticionario extendién-dole un nombramiento de Profesor Auxiliar de Pedagogía por el término de un año escolar v/niver sitar io que comprende todo el curso escolar universitario del año 1934 a 1935.”
En el caso de State Ex Rel. Sittler v. Board of Education, 49 L.R.A. (N. S.) 62, los hechos eran casi idénticos a los del caso de autos. La peticionaria fué contratada para enseñar en las escuelas públicas por un contrato que disponía que la junta podría removerla en cualquier momento, mediante treinta días de aviso por escrito, si su trabajo o su conducta no fuesen satisfactorios a dicha junta. Al ser separada de su cargo por acuerdo de la junta, la peticionaria solicitó un *958auto de mandamus para que se le repusiera en su puesto, y denegado el auto por la corte de distrito apeló. En su opi-nión confirmando la sentencia la Corte Suprema de New Mexico dijo:
“Existe un error fundamental en el argumento del abogado de la apelante, al efecto de que el mandamus puede decretarse bajo las circunstancias de este caso. Existe un principio general universal-mente aplicado, que el mandamus no es un recurso utilizable para hacer valer derechos contractuales, por la razón de que existe otro remedio adecuado en el curso ordinario de la ley, en la forma de una acción por daños y perjuicios. (Numerosas citas.)
“Es solamente cuando el profesor, por disposición expresa de la ley, tiene la posesión fija de un cargo {fixed tenure of office), o cuando puede ser removido solamente en una forma expresamente prescrita, y cuando, como consecuencia, es el claro deber ministerial de una junta escolar mantenerlo en su puesto, que puede expedirse el mandamus. . . .”
“Un caso que se considera como autoridad sobre esta materia es el de Kennedy v. Board of Education, 82 Cal. 483. Resulta que en California,, por razón de los términos de sus estatutos, los tenedo-res de certificados expedidos por la ciudad, una vez nombrados no podrán ser separados de sus cargos más que por violación de los reglamentos de la Junta de Instrucción, o por incompetencia o por conducta antiprofesional o inmoral. Según lo han interpretado las cortes de aquel estado, esté estatuto confiere a los tenedores de tales certificados, después de haber sido nombrados para enseñar en una ciudad de California, en él caso de que él término por él cual haya sido empleado el profesor no estuviese fijado en él contrato, el derecho a ocupar el puesto indefinidamente, a menos que fuere separado de él por las causas mencionadas en el estatuto. . . . Basándose en los términos del estatuto, la corte sostuvo que un profesor tan pronto era nombrado adquiría un derecho de carácter continuo y perma-nente de la naturaleza de un cargo piiblico (office), y que, como con-secuencia, los funcionarios escolares carecían de autoridad para re-moverlo. La corte hace constar claramente, que es solamente por razón de los términos del estatuto que sostienen que el mandamus es un remedio procedente ... La corte dijo además: ‘Según hemos visto, el término durante el cual el apelado tenía derecho a ocupar el puesto no estaba fijado por ningún contrato con el apelante. La duración de su término de servicio está fijado por el estatuto; y su *959separación del cargo no fné nna mera violación de nn contrato, sino la de una disposición expresa de un estatuto que prohibe tal separa-ción. ’
“El abogado del apelante trata de deducir de nuestros estatutos una conclusión que no podemos adoptar. No se ha señalado disposi-ción alguna de nuestros estatutos que pueda autorizarnos a decidir que un profesor de las escuelas públicas de este estado tiene una posesión de su cargo (tenure of office)• distinta a la que le confiere el contrato celebrado por él con las autoridades escolares. No ha-biendo una disposición mandatoria de la ley, no conocemos razón alguna para que impongamos a las autoridades escolares restricciones en cuanto a la forma de los contratos que ellas celebran con los maestros o en cuanto a sus poderes de remoción. Faltando esas dispo-siciones legales mandatorias, la facultad de emplear incluye el poder para remover. (Citas). Esto es así especialmente cuando el poder se ha reservado específicamente en el contrato. La cuestión en este caso es si la Junta tenía la facultad que ha tratado de ejer-cer, y sostenemos que la tiene.”
En el caso de Lewellen v. Smith, 49 Neb. 755, 69 N. W. 114, la Corte Suprema de Nebraska decidió que un contrato para enseñar en las escuelas públicas es un contrato de ser-yicios personales; que un profesor no es un funcionario pú-blico, ni el puesto un cargo público (office); que el profesor tiene un remedio adecuado en la acción de daños y perjui-cios por incumplimiento de contrato, en caso de que fuere separado de su cargo antes de vencer el término por el que contrató sus servicios; y que en un caso de esa naturaleza jao procede el mandamus.
El apelante cita en apoyo de su contención las decisiones de esta corte en los casos de Gil v. Chardón, 41 D.P.R. 210, y Romero v. Gore, 46 D.P.R. 378. No creemos que dichas de-cisiones sean aplicables al caso de autos. Los peticionarios en los dos casos citados eran empleados o funcionarios pú-blicos del Pueblo de Puerto Eico, comprendidos en el Servicio Civil Clasificado, que no podían ser separados de sus cargos sino en la forma prescrita por la Ley de Servicio Civil.
*960Para sostener sn alegación de qne el apelante es nn fun-cionario público, se citan las palabras del Juez Marshal en U. S. v. Maurice, 2 Brock. 96, Fed. Cas. núm. 15747:
“Un cargo (office) se define como una función pública o empleo-público, y el que desempeña los deberes del cargo es un funcionario (officer). Aunque un cargo es un empleo, no resulta como conse-cuencia que todo empleo es un cargo. Un hombre puede ciertamente ser empleado bajo un contrato, expreso o implícito, para ejecutar una acto o prestar un servicio, sin convertirse en un funcionario. Per® si es un deber continuo, que está definido por reglas prescritas por el Gobierno, y no por contrato, el que ha de desempeñar el individuo nombrado por el gobierno, y aquél entra a desempeñar los deberes de su cargo, sin un contrato que defina dichos deberes, si esos debe-res continúan, aunque la persona sea cambiada; parece muy difícil distinguir tal función o empleo de un cargo (office), o la persona que desempeña los deberes de un funcionario. ’
Las palabras “y no por contrato” qne hemos subrayado en el párrafo qne acabamos de transcribir, fueron suprimi-das en la cita que aparece en el alegato del apelante. De-bemos presumir que la supresión ha sido hecha inadvertida-mente, pero el hecho es que con la restauración de esas palabras la definición del Juez Marshal concuerda con la doctrina de Sittler v. Board of Education, Kennedy v. Board of Education y Leweller v. Smith, supra, que sostienen que una persona que se contrata para enseñar en las escuelas pú-blicas, por un término fijado en el contrato, no es un funcio-nario público y sí un empleado contractual.
También cita el apelante el caso de Vincenheller v. Reagan, 64 S. W. 278, como autoridad que sostiene que un profesor de una universidad estadual es un funcionario público (public officer). Es cierto que la corte sostuvo que el peticionario era un “public officer.” T no podía llegar a otra conclusión, porque la resolución creadora del cargo que ocupaba el peti-cionario decía así:
“Resuélvase: (1) Que el cargo (office) de vicedirector y pomo-logista de la estación experimental agrícola era y por la presente *961queda creado, y que W. G. Vineenheller sea y por la presente es elegido para ocupar dicho puesto (position) por el término de cua-tro años, etc.
’ “ (2) Que parte de los deberes de dicho funcionario {officer) serán, etc.”
Después de ser nombrado el peticionario Vineenheller, y antes de que expirase el término de su nombramiento, la Legislatura de Arkansas aprobó una ley por la que el cargo de pomologista quedó abolido, con prohibición a la Junta de Síndicos de continuar pagando sueldos por tal concepto, Vineenheller solicitó auto de mcmdamus para que se le repu-siera en el cargo, alegando que la ley de la Legislatura que abolió el cargo es anticonstitucional porque menoscaba las. obligaciones de un contrato. La Corte Suprema, al confirmar la sentencia que negó el mcmdamus, dijo:
“El apelante insiste también en que la Sección 6 de la Ley de mayo 23, 1901, es anticonstitucional, porque menoscaba las obliga-ciones de un contrato. Si el cargo que ocupaba el apelante bajo la resolución de la Junta de Síndicos era un cargo público (office), la ley no menoscaba las obligaciones de un contrato. Los deberes y obligaciones de un funcionario (officer) nacen de la ley y no de un contrato, y esa ley puede ser enmendada o derogada; y, como incidental a esa facultad, la legislatura puede aumentar o disminuir el sueldo, o abolir el cargo, a menos que estuviere prohibido por la cons-titución. ’ ’
Los hechos de ese caso eran tan claros y evidentes, que la corte no podía menos de llegar a la conclusión de que las relaciones que existían entre Vineenheller y la Universidad de Arkansas no eran de naturaleza contractual.
En el caso de autos, el peticionario ha alegado también la naturaleza contractual de las relaciones que se establecieron entre él y la Universidad, al decir en su demanda que la Junta de Síndicos contrató sus servicios por el término de un año; y no ha alegado en manera alguna en su petición que él fuese un funcionario público.
La Junta de Síndicos ha atacado' la suficiencia de la peti-ción y ha negado específicamente que el peticionario sea un *962funcionario público, insistiendo en qne el peticionario era un simple empleado contractual.
Los hechos del presente caso y la jurisprudencia que hemos citado nos llevan a la conclusión de que el peticionario no era un funcionario público y sí un empleado contractual de la Universidad de Puerto Bieo; que las relaciones entre el peticionario y la Universidad tienen que regirse por el contrato mismo, que es la ley de los contratantes; y que habiendo el peticionario contratado sus servicios y aceptado el empleo bajo la condición expresa de que la Junta de Sín-dicos se reservaba el derecho de terminar los servicios en cualquier tiempo que lo estimare conveniente para el interés de la Universidad, esta Corte carece de facultad para refor-mar el. contrato entre las partes o para investigar en un procedimiento de esta índole las causas o motivos que haya podido tener la Junta de Síndicos, para hacer uso del derecho que se reservara para poder prescindir de los servicios de un empleado cuando así lo exigiere la conveniencia y la buena marcha de la Universidad.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Córdova Dávila no intervino.